The appeal was dismissed at a former term, but later reinstated. The case is now considered on its merits.
Operating under a search warrant, officers discovered a complete still, a quantity of whisky and mash in a house occupied by appellant. The still was hot and in condition to manufacture whisky.
The testimony touching the result of the search was objected to by appellant on the ground that the affidavit for the search warrant *Page 193 
was made by only one person and that the place searched was his private residence. The bills of exception fail to set out the affidavit in substance or in detail. It is stated, as a ground of objection, that the affidavit was made by one person and that the place searched was appellant's private residence. The statement of the ground of objection is not a certificate of the trial judge that the facts which formed the basis of the objection were true. It merely shows that such an objection was made. Branch's Annotated Penal Code, Section 209; Jenkins v. State, 24 S.W.2d 1092; Fisher v. State, 1 S.W.2d 301; Buchanan v. State, 298 S.W. 569; Coleman v. State,10 S.W.2d 559. The bill of exception fails to show that the ruling of the trial court was incorrect, and we must indulge the legal presumption that the testimony was properly admitted. Buchanan v. State, supra.
The judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.